Citation Nr: 0218445	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 
50 percent disabling.  The veteran filed a timely notice 
of disagreement as to the assigned rating.  The RO 
subsequently provided the veteran a statement of the case 
(SOC).  In March 2000 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no 
more than anxiety, nightmares, insomnia, intrusive 
thoughts, isolation, depression, irritability, startle 
response, flattened affect, and difficulty establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran's military 
occupational specialty was that of light weapons 
infantryman.  He served in the Republic of Vietnam and 
Korea.  The veteran is a recipient of the Combat 
Infantryman Badge.  

In February 1999 the veteran reported to the VA Medical 
Center (VAMC) with complaints of irritability, nightmares, 
occasional flashbacks, insomnia, depression, and 
difficulty maintaining relationships.  In fact, the 
veteran reported that he had been married three times and 
that he and his third wife of 10 years had separated just 
prior to examination.  The veteran indicated that he was a 
Vietnam veteran and that while in Vietnam he had 
participated in numerous firefights.  He further indicated 
feelings of "surrealization" and "de-realization".  The 
examiner noted that the veteran was working full time and 
that he rarely suffered from flashbacks.  

Clinical observation revealed no suicidal or homicidal 
ideation.  The veteran's insight, judgment, and behavior 
appeared fair.  There was no evidence of psychotic 
symptoms.  His affect was somewhat depressed and anxious 
but also constricted.  The veteran was slightly irritable 
and his attention appeared to be slightly below average.  
The examiner diagnosed the veteran with PTSD.  

Dr. SEH issued a letter on behalf of the veteran in April 
1999, which indicated that she had been treating the 
veteran for PTSD.  

The veteran was afforded a VA examination in May 1999 at 
which time he reported being on his job for approximately 
three years and working 40 hours per week.  According to 
the veteran, when he returned from Vietnam, he worked for 
the post office for one year and then attended junior 
college and college, but stopped just short of obtaining a 
degree.  He had veteran worked briefly as a loan officer 
trainee.  Following several months of unemployment, he had 
begun a 12-year career as a welder.  Eventually, his 
employer had offered to promote him, but the veteran 
determined he could not handle the associated stress, so 
he resigned.  

At the time of examination the veteran complained of 
nightmares, flashbacks, insomnia, irritability, 
depression, and startle response.  Mental examination 
revealed him to be alert, oriented, and cooperative.  His 
mood was flat, depressed, and vigilant.  The veteran was 
noted as "at least partially in reality."  His thought 
process was organized and appropriate.  He was able to 
recall two out of three objects in three minutes and could 
remember four of the last five presidents.  The veteran 
could subtract serial 3's from 30 with no problem and he 
had an average fund of knowledge of American political 
current events.  Difficult proverbs were handled 
abstractly and correctly.  The veteran's insight and 
judgment were intact.  

The veteran was diagnosed with PTSD and assigned a global 
assessment of functioning (GAF) score of 50.  The examiner 
opined that the veteran had reduced reliability and 
productivity from his work.  

VAMC outpatient treatment records dated February 1999 to 
September 2000 indicate that the veteran was responding 
well to medication.  He continuously denied homicidal and 
suicidal ideation.  His judgment was fair and his behavior 
cooperative.  Although the veteran was noted as anxious 
and depressed, there was no evidence of psychotic 
symptoms.  He was alert and well oriented.  

Dr. SEH submitted another statement on the veteran's 
behalf in November 1999 in which she continued to report 
treating the veteran for PTSD.  She noted intrusive 
thoughts, nightmares, psychological distress, and 
physiological reactivity to trauma cues.  Dr. SEH also 
noted sleep disturbances, difficulty concentrating, and 
severe anger.  

In December 1999 and March 2000 two of the veteran's four 
ex-wives reported that during their marriages the veteran 
suffered withdrawal, isolation, anger, an inability to 
effectively communicate his feelings, violent outburst, 
and an inability to develop and maintain meaningful 
relationships with family and friends.  

In June 2000 it was noted that the veteran had been 
working as a hospice volunteer for three years.  A VA 
examiner noted in November 2000 that he was suffering from 
increased symptomatology due to his failing health.  
Treatment records dated from April to June 2002 indicated 
that the veteran was a workaholic; he worked obsessively 
in order to manage his anxiety.  A progress noted dated in 
May 2002 noted social isolation, sleep disturbances, 
intrusive thoughts, and difficulty expressing emotions.  
The examiner continued to diagnose the veteran with 
chronic PTSD.  Most recently, a June 2002 progress note 
continued to reveal that the veteran was tolerating his 
medication well.  There was still no evidence of suicidal 
or homicidal ideation.  The veteran's insight, judgment, 
and behavior were good.  There was no evidence of 
psychotic symptoms despite the fact that his affect was 
slightly constricted and anxious.  The veteran continued 
to be alert and oriented.  


II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into effect the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United 
States Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See Holliday v. Principi, supra; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOCs 
provided by the RO in January 2000, March, April and 
October 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  More specifically, the veteran 
was advised, in the March 2002 letter, that the RO would 
obtain VA treatment records and any adequately described 
private treatment records on his behalf, with proper 
authorization, and would also seek any pertinent 
government records which he might identify.  Moreover, in 
the April 2002 SSOC, the RO provided the new evidence-
development regulation, 38 C.F.R. § 3.159, in its 
entirety.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA). 

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify various disabilities.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  
The claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of entitlement to compensation, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, 
and increase in the disability rating is at issue, present 
level of disability is of primary concern) as to the 
primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection 
for that disability.  Rather, the Court held that, at the 
time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.  

In the present case, the veteran's service-connected PTSD 
is evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, DC 9411.  

Under DC 9411, for PTSD, the disability evaluations are 
assigned as follows: 

100%: Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70%: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work- like setting); inability 
to establish and maintain effective relationships.

50%: Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

30%: Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10%: Occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or symptoms 
controlled by continuous medication.

0%: A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational or social functioning 
or to require continuous medication.

The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental-health illness.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994 (DSM-IV).  A GAF 
score of 41 to 50 is defined as encompassing serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co- workers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A score of 71 to 
80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social 
and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  

The competent medical evidence of record, including VAMC 
progress notes from February 1999 to June 2002, indicates 
that the veteran has continuously had a flattened affect.  
At the time of his 1999 VA examination the veteran could 
recall two out of three objects in three minutes.  He 
could remember four of the last five presidents.  The 
examiner commented that the veteran was "at least 
partially in reality."  The veteran's mood has been noted 
as depressed and anxious.  Additionally, the veteran has 
exhibited difficulty maintaining effective work and social 
relationships.  More specifically, the veteran has been 
married four times.  Two of his ex-wives indicated that he 
was irritable, occasionally violent and withdrawn.  The 
1999 VA examiner opined that the veteran had reduced 
reliability and productivity from his work.  

However, the veteran's judgment has continuously been 
noted as good.  Despite his GAF score of 50, he does not 
appear to contend, and the competent evidence of record 
does not indicate, any suicidal or homicidal ideation.  
Although the evidence indicates that the veteran works 
obsessively to deal with his anxiety, there is no evidence 
of illogical, obscure, or irrelevant speech.  There is no 
indication that the veteran's depression affects his 
ability to function independently, appropriately, or 
effectively.  He is reportedly tolerating his medication 
well.  Additionally, there is no indication that the 
veteran suffers spatial disorientation or neglects his 
personal appearance and hygiene.

As discussed above, the veteran has been married four 
times.  Two of his ex-wives reported that he was 
irritable, with isolated episodes of violence.  A VA 
examiner opined that the veteran had reduced reliability 
and productivity from his work.  However, he was employed 
as a welder for 12 years, and appears to have been 
reliable and productive enough to have been offered a 
promotion.  At the time of his 1999 VA examination, the 
veteran had been working the same job for three years.  In 
addition, a progress note dated in June 2000 revealed that 
the veteran had volunteered with Hospice for three years 
prior.  In view of the objective medical findings of 
record, and inasmuch as the veteran was able to maintain a 
10-year marriage to his third wife, a 12-year career as a 
welder, and volunteer activities, the Board finds that the 
impact of his service-connected PTSD on his social and 
work life does not rise to the level of disability 
contemplated by a 70 percent evaluation.  38 C.F.R. 
§ 4.130, DC 9411.  

Therefore, the Board finds that the veteran's service-
connected PTSD is adequately evaluated as 50 percent 
disabling under Diagnostic Code 9411, and, for the reasons 
discussed above, the veteran's service-connected PTSD does 
not warrant an evaluation of 70 percent or higher.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the 
veteran's claim for service connection, in January 1999, 
has his psychiatric disability been more disabling than as 
currently rated under this decision.  


ORDER

An evaluation in excess of 50 percent for service-
connected PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

